t c summary opinion united_states tax_court nanci a bernard petitioner v commissioner of internal revenue respondent docket no 1601-01s filed date nanci a bernard pro_se julie a pals for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this case is before the court on respondent's motion to dismiss for lack of jurisdiction filed date as discussed in detail below we shall grant respondent's motion background on date respondent mailed a notice_of_deficiency to petitioner determining a deficiency in her federal_income_tax for in the amount of dollar_figure the deficiency_notice for also on date respondent mailed a notice_of_deficiency to petitioner determining a deficiency in her federal_income_tax for in the amount of dollar_figure the deficiency_notice for respondent sent both the deficiency_notice for and the deficiency_notice for by certified mail addressed to petitioner pincite bayview drive grasonville md the grasonville address petitioner received the deficiency_notice for shortly after it was mailed in contrast petitioner does not recall receiving the deficiency_notice for until date according to respondent the deficiency_notice for was not returned to respondent by the u s postal service on date petitioner timely filed a petition for redetermination assigned docket no 4419-00s contesting respondent’s deficiency determination for attached to the petition as an exhibit was a copy of the deficiency_notice for the petition reflects petitioner’s address a sec_1462 stoney point way baltimore maryland the baltimore address on date petitioner filed a petition for redetermination assigned docket no 1601-01s ie the instant case contesting respondent’s deficiency determination for attached to the petition as exhibits were copies of collection notices relating to the taxable_year that were sent to petitioner at the baltimore address the petition reflects petitioner’s address as ventnor road pasadena maryland the petition arrived at the court in an envelope bearing a u s postal service postmark date of date as indicated respondent filed a motion to dismiss for lack of jurisdiction on date in the motion respondent contends that this case should be dismissed for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 petitioner filed an objection to respondent's motion to dismiss in her objection petitioner contends that respondent failed to mail the deficiency_notice for to her at the correct address this matter was called for hearing at the court's motions session in washington d c on date petitioner and counsel for respondent appeared and presented evidence in particular respondent introduced copies of petitioner’s federal_income_tax returns form sec_1040 for and the return which was filed in date lists the grasonville address as petitioner’s then current address in contrast the return which was filed in date lists the baltimore address as petitioner’s then current address at the hearing petitioner stated that she moved from the grasonville address to the baltimore address in late date and that she moved from the baltimore address to the pasadena address in date discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition see rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail a notice_of_deficiency is sufficient if it is mailed to the taxpayer at the taxpayer's last_known_address see sec_6212 if the notice is mailed to the taxpayer at the taxpayer's last_known_address actual receipt of the notice by the taxpayer is immaterial see 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 81_tc_42 in turn the taxpayer ha sec_90 days or days if the notice is addressed to a person outside the united_states from the date that the notice is mailed to file a petition for redetermination of the deficiency see sec_6213 see also sec_7502 treating timely mailing as timely filing it is clear in the present case that the deficiency_notice for was mailed to petitioner on date it is equally clear that the petition in respect of that notice was not filed or mailed within the requisite 90-day period accordingly it follows that we must dismiss this case for lack of jurisdiction however in view of petitioner's contention that the deficiency_notice for was not mailed to the correct address which contention we regard as tantamount to a contention that the deficiency_notice for was not mailed to her at her last_known_address the issue for decision is whether the dismissal of this case should be based on petitioner's failure_to_file a timely petition under sec_6213 or whether dismissal should be based on respondent's failure to issue a valid notice_of_deficiency under sec_6212 if jurisdiction is lacking because of respondent's failure to issue a valid notice_of_deficiency we shall dismiss on that ground rather than for lack of a timely filed petition 92_tc_729 affd without published opinion 935_f2d_1282 3d cir 74_tc_430 74_tc_377 although the phrase last_known_address is not defined in the internal_revenue_code or in the regulations we have held that absent clear and concise notice of a change_of address a taxpayer's last_known_address is the address shown on the taxpayer’s return that was most recently filed at the time that the notice was issued king v commissioner supra pincite 91_tc_1019 in deciding whether the commissioner mailed a notice to a taxpayer at the taxpayer's last_known_address the relevant inguiry pertains to the commissioner’s knowledge rather than to what may in fact be the taxpayer's most current address frieling v commissioner supra pincite the burden of proving that the notice was not sent to the taxpayer at the taxpayer's last_known_address is on the taxpayer see yusko v commissioner supra pincite respondent mailed the deficiency_notice for to the address listed on petitioner's return--the last return filed by petitioner prior to the mailing of such notice on date consequently the deficiency_notice for was mailed to petitioner at her last_known_address unless petitioner can it should be recalled that petitioner’s return which listed the baltimore address as petitioner’s address was not filed with respondent until date demonstrate she provided respondent with clear and concise notice of a change_of address or prior to the mailing of the deficiency_notice for respondent knew of a change in petitioner's address and did not exercise due diligence in ascertaining petitioner's correct address see abeles v commissioner supra keeton v commissioner supra pincite 62_tc_367 affd without published opinion 538_f2d_334 9th cir there is nothing in the record to suggest that petitioner gave respondent clear and concise notice of her change_of address from the grasonville address to the baltimore address ’ nor is there anything in the record to suggest that respondent knew about such change_of address indeed given the short interval between petitioner’s relocation in late date and the issuance of the deficiency_notice for on date there would have been limited opportunity for respondent to have learned about petitioner’s change_of address moreover we take the fact that petitioner may have provided notification of her change_of address to the u s postal service does not in and of itself mean that petitioner provided notification to respondent see adams v commissioner tcmemo_1994_365 the filing of a forwarding order with the postal service is not clear and concise notification to the commissioner of the taxpayer’s change_of address affd without published opinion sub nom miller v commissioner 61_f3d_916 cir in other words a taxpayer who does not notify the commissioner of his or her change_of address but merely relies on the postal service to forward mail bears the risk of any failure of the postal service to properly forward such mail id note of the fact that petitioner received the deficiency_notice for which was also mailed to her at the grasonville address on date within sufficient time to file a timely petition in respect of that notice we also take note of respondent’s representation that the deficiency_notice for was not returned to respondent by the u s postal service conclusion in view of the foregoing we hold that the deficiency_notice for was valid because it was sent to petitioner at her last_known_address accordingly because petitioner did not file her petition within the time prescribed by sec_6213 or sec_7502 we lack jurisdiction to redetermine petitioner’s tax_liability for and we are left with no alternative but to grant respondent's motion to dismiss for lack of jurisdiction ’ although petitioner cannot pursue her case for in this court she is not without a judicial remedy specifically petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if her claim is denied sue fora refund in the appropriate federal district_court or the u s court of federal claims see 55_tc_138 moreover if petitioner did not receive the deficiency_notice for within such time as to file a timely petition with this court petitioner may have administrative and judicial remedies before respondent may legally commence enforced collection action against her see sec_6330 b c finally we note that the granting of respondent’s motion to dismiss for lack of jurisdiction will in no way preclude the parties from administratively resolving the substantive issues for reviewed and adopted as the report of the small_tax_case division in order to give effect to the foregoing an order granting respondent's motion and dismissing this case for lack of jurisdiction will be entered
